Title: From Alexander Hamilton to Tobias Lear, 25 October 1799
From: Hamilton, Alexander
To: Lear, Tobias


          
            Sir,
            New York Oct. 25th. 1799
          
          I take the liberty to inclose to you, a letter to Col: Parker requesting you to forward it and to give me information how to direct in future to that Officer. I do not know the nearest Post Office to Harpers Ferry
          With great regard I am Sir Yr. obedt. Servt.
          
            A Hamilton
          
          Tobias Lear Esqr.
        